Case 6:18-cv-00474-TH-KNM Document 9 Filed 04/20/20 Page 1 of 1 PageID #: 18



                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

REGINALD McCOY                                   §

v.                                               §      CIVIL ACTION NO. 6:18cv474
MELVIN THOMPSON                                  §


                                    ORDER OF DISMISSAL


       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,
has been presented for consideration, and no objections thereto having been timely filed, the Court

is of the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts

same as the findings and conclusions of the court. It is accordingly
       ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis as frivolous and for failure to state a claim upon which
relief may be granted. All motions not previously ruled on are DENIED.

       SIGNED this the 20 day of April, 2020.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                                 1
